 In the Matter of FOREMOST DAIRIES, INC., EMPLOYERandAMALGAMATEDMEAT CUTTERS & BUTCHER WORKMEN OF NORTH AMERICA, AFL,PETITIONERCase No. 10-RC-655.-Decided October 18, 19.19DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.Rains, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.Foremost Dairies, Inc., a corporation with its principal executiveoffice in Jacksonville, Florida, and with plants located in severalsouthern States, is engaged in the business of purchasing, processing,and distributing dairy products.We are here concerned only with theEmployer's operations in Columbia, Tennessee.'During the 12-month period ending June 15, 1949, the Employer'spredecessor purchased for use at the Columbia plant, raw materials,consisting of milk, cream, and cheese supplies valued in excess of$1,000,000, of which approximately 10 percent was shipped frompoints outside the State of Tennessee.During the same period theEmployer's predecessor processed and sold finished dairy productsvalued at approximately $1,000,000, of which approximately 50 percentwas sold and shipped to points outside the State.We find, contrary to the Employer's contention, that its activitiesaffect commerce within the meaning of the National Labor RelationsAct.22.The labor organization involved claims to represent certain em-ployees of the Employer.The Employer purchased this plant on June 15,1949, from the Tuell Dairy Company.zMatter of Enid Cooperative Creamery Association,79N. L.R. B. 444.86 N. L. R. B., No. 81.585 586DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all production and maintenance employees at the Employer's plant at Columbia, Tennessee, includingtruck drivers,3 but excluding office, clerical, professional and man-agerial employees, salesmen, field men,4 guards, and supervisors asdefined in the Act.The Employer is in general agreement with theunit, except that it would include the procurement or field men.The Employer's plant consists of two separate buildings, one forthe receipt, processing, and sale of milk and cream, designated as theGrade A side, and the other for the processing and sale of cheese,designated as the Grade B side.These operations constitute twoseparate departments.The unit sought by the Petitioner includesemployees in both departments.All the Employer's employees work the same shift and sub-stantially the same number of hours.They are interchanged betweendepartments as the work requires, have a common pay day and pay-roll period, and are eligible for participation in a group-insurancepolicy.They are all under the direct supervision of the general man-ager who is the only supervisor in the plant with the authority tohire and discharge.We find that a single unit of production andmaintenance employees at the Employer's Columbia, Tennessee, plantis appropriate.Procurement vnen.There are two procurement or field men in theplant.As noted above, the Petitioner would exclude and the Em-ployer would include these employees.They are charged with theduty of inspecting dairy barns, equipment, and herds of the Em-ployer's suppliers to see that the proper quality of milk is deliveredand that the equipment used meets minimum requirements.Theyalso supervise the installation of new dairy equipment by suppliersand condemn any equipment which does not meet the required stand-ards.Most of their time is spent in these functions far removed fromthe plant.We find that the duties and interests of the procurementmen differ from those of the production and maintenance employeesand we shall, therefore, exclude them from the unit.'Alleged supervisors.The parties further disagree as to the super-visory status of several employees.The Petitioner contends that JoeHill, Maynard Jones, Corlice Lovell, and Edward Johnson are super-8 As amended at the hearing.*Classified by the Employer as procurement men.5Member Murdock,however, does not feel that the duties and interests of these twoprocurement men are so divergent from those included in the unit that they should beexcluded from the unit and left unrepresented.He would have included them. FOREMOST DAIRIES, INC.5877visors and should be excluded from the unit.The Employer took the-position at the hearing that Edward Johnson was the only employee-in this group who should be excluded. In its brief, however, the-Employer contends that Corlice Lovell is the only one who should be-excluded as a supervisor.Joe Hillis the pasteurizer in the bottling room in the Grade Adepartment.He operates a pasteurizer machine and separator, keepsrecords and makes reports on the gallonage of milk processed.He-receives a slightly higher wage rate because of his cumulative service-with the Employer.However, he exercises no supervision over anyother job or employee.We find that Joe Hill is not a supervisor-within the meaning of the Act.Maynard Jonesis one of two maintenance employees in the Grade'A department.He is responsible for the maintenance and repair ofthemilk processing equipment throughout the plant whereas theother maintenance employee is primarily responsible for the upkeepof the delivery trucks.The two maintenance employees receive the-same rate of pay and on occasions work together.They do not in-struct or supervise any employees and work directly under the generalmanager.We find that Maynard Jones is not a supervisor within the-meaning of the Act.Corlice Lovellis the pasteurizer in the Grade B department.He has.an assistant and about eight employees under him.He instructs, anddirects the operations of the other employees in the department, keeps.records and makes reports on the work of the department, receives a.higher wage rate than the other employees in the department and can-effectively recommend the discharge of employees.We find that Cor--lice Lovell is a supervisor within the meaning of the Act.Edward Johnson,foreman of the cheese room in the Grade B depart-ment, is responsible for the quality of the Employer's product and is-the highest paid employee in the department.He prepares reports.on the operations of the department, instructs and generally oversees-the work of 8 to 10 employees.He designates their working hours to.accommodate rush or slow periods of operations and can effectively-recommend wage increases.We find that Edward Johnson is a super-visor within the meaning of the Act.Accordingly, we find that all production and maintenance employeesat the Employer's plant in Columbia, Tennessee, including truck,drivers but excluding office, clerical, professional and managerial em-ployees, salesmen, procurement men, guards, and all supervisors asdefined in the Act,6 constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.-6As noted above,this includes Corlice Lovell and Edward Johnson. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The determination of representatives :The Employer urges the Board to refrain from directing an electionat this time.In its brief, the Employer states that it is planning tomake changes in the plant to fit in with the needs of its 25 or 30 otherplants; that many of its present employeesare seasonal; 7 and that anelection at this time would deprive future permanent employees of theright to select a bargaining representative of their own choosing.However, the Employer has not decided what the permanent operationwill consist of and just which group of employees will be needed in-the permanent operation.The Employer testified at the hearing,however, that the future job descriptions would not be different fromthe existingones.As the plant is currently in operation and thepresent employees are representative of the contemplated workingforce, we see no reason for departing from our usual policy of directingan immediate election.".DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor.Relations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL.9These seasonal employees are temporary workers hired for the summer season only.They perform duties similar to the regular employees under the same working conditions.Under these circumstances these seasonal employees are entitled to vote in the electionhereinafter directed.Matter of Stokely Foods,Inc.,83 N. L. R.B. 795.8Matter ofGibbsCorporation,81 N. L. It. B. 1029;Matter of American Enka Corpora-tion(Lowland),80 N. L.It. B. 298;Matter of Reynolds Spring Company,78 N. L. R. B.632;Matter of Western Electric Company,76 N. L. It. B. 400.